Citation Nr: 1227547	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  05-28 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of head trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





REMAND

The Veteran served on active duty from July 1967 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In January 2011, the Board remanded the Veteran's case to allow for the issuance of a supplemental statement of the case (SSOC).  The Appeals Management Center (AMC) issued the SSOC in September 2011.  The Veteran's case was returned to the Board in October 2011.  It was forwarded to his representative for review.

The Veteran provided a response to the SSOC that was received at the RO in October 2011.  The Veteran stated that he wanted to have a Travel Board hearing for the issue on appeal.  The RO forwarded the Veteran's request to the Board where it was received in December 2011.

The Veteran's representative provided written confirmation for the Veteran's requested Travel Board hearing in July 2012.  

The Board notes that the Veteran's claim has been developed by the RO in Milwaukee.  However, in his request for a hearing the Veteran specifically asked that the hearing be held in Minneapolis, Minnesota.  Efforts should be made to schedule the Veteran for a hearing at the St. Paul, Minnesota RO.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before a Veterans Law Judge sitting at the St. Paul RO.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

